Citation Nr: 1230593	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO. 08-00 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial disability rating greater than 0 percent for bilateral hearing loss on a schedular basis. 

2. Entitlement to an initial disability rating greater than 0 percent for bilateral hearing loss on an extra-schedular basis under 38 C.F.R. § 3.321(b).

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extra-schedular basis under 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from October 1970 to September 1978.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The Board remanded this case in August 2010 and April 2012 for further development. The Board is compelled to again remand this appeal, given the Veteran's late assertions as to employability. 

The Veteran has testified that he cannot work due to one or more service-connected disorders. See July 2012 Travel Board hearing testimony at page 2. Because he is competent to make this assertion, a request for TDIU is raised. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability). The RO via the Appeals Management Center (AMC), in Washington, DC will adjudicate the claim and determine both the Veteran's employability status, to include his credibility. TDIU has been added to the present appeal. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The appeal is REMANDED to the RO/AMC, in Washington, DC. VA will notify the appellant if further action is required.


REMAND

To ensure compliance with due process requirements, the Board presently remands the appeal. 

The RO must send a Veterans Claims Assistance Act of 2000 (VCAA) notice letter to the Veteran for his TDIU claim on a schedular and extra-schedular basis. This letter must notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim. The notice must also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159. The letter must advise him of the disability rating and effective date elements of a claim. Finally, this letter must include (1) a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability); and (2) a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits). 

Complete VA treatment records dated from March 2007 to the present must be associated with the claims file; as well as any additional, relevant private treatment records or employer records the Veteran adequately identifies. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).

The RO/AMC must secure a VA examination to determine if the combined effects of the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation. See 38 C.F.R. § 4.16(a); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007); Gary v. Brown, 7 Vet. App. 229, 232 (1994) (citing Martin (Roy) v. Brown, 4 Vet. App. 136, 140 (1993)); Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (all remanding TDIU claims to obtain a medical evaluation concerning the effect of service-connected disabilities on a Veteran's ability to secure employment). 

Finally, the Board is referring the initial rating for bilateral hearing loss  and TDIU issues to the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation under both 38 C.F.R. § 3.321(b)(1) and 38 C.F.R § 4.16(b). 


A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a). If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id. 

The Veteran currently has the following service-connected disabilities: right knee degenerative joint disease, rated as 20 percent disabling; left knee degenerative joint disease, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; right wrist fracture residuals, rated as 0 percent disabling; and bilateral hearing loss, rated as 0 percent disabling. His combined service-connected disability rating is 50 percent. See 38 C.F.R. § 4.25 (combined ratings table). In determining the combined rating, the Board has considered the bilateral factor for the knees. See 38 C.F.R. §§ 4.25, 4.26. Regardless, the Veteran does not satisfy the threshold minimum percentage rating requirements for a TDIU under 38 C.F.R. § 4.16(a).

If, however, a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability. 38 C.F.R. § 4.16(b). See also Fanning v. Brown, 4 Vet. App. 225 (1993). The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b). 

In the present case, since there is probative evidence of record that the Veteran may be unable to secure and follow a substantially gainful occupation due to his service-connected disabilities, a referral of the TDIU claim for extra-schedular consideration is appropriate under 38 C.F.R. § 4.16(b). In addition, the Board concludes that referral of the initial rating claim for bilateral hearing loss to the Director of Compensation and Pension Service for an extra-schedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) is warranted. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Both regulations must be addressed on remand, since both have been reasonably raised by the evidence of record.

The Board cannot award TDIU under § 4.16(b) or an extra-schedular rating under § 3.321(b)(1) in the first instance, but must submit the matter to the Director of the Compensation and Pension Service. See Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009); Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (holding that the Board cannot award TDIU under § 4.16(b) in the first instance because it has no power to do so); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996) (holding that the Board is precluded from assigning an extra-schedular rating in the first instance and requires such consideration by the individuals specified in 38 C.F.R. § 3.321(b)(1)). Although the Board may not award benefits under § 4.16(b) or § 3.321(b)(1) in the first instance, it may adjudicate whether a referral to the appropriate officials is warranted. Floyd, 9 Vet. App. at 95. When extra-schedular consideration is raised "if the case is not referred to the RO for referral . . . for consideration of an extra-schedular rating evaluation, the Board must provide an adequate statement of reasons or bases for its decision not to so refer it." Colayong v. West, 12 Vet. App. 524, 537 (1999); see Bagwell v. Derwinski, 9 Vet. App. 337, 339 (1996). In the present case, the Director of Compensation and Pension has not yet made this initial determination, so the Board is referring the matter for extra-schedular consideration.   

Additionally, the Court has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) ... [then] for purposes of a TDIU claim under 38 C.F.R. § 4.16." Kellar v. Brown, 6 Vet. App. 157, 162 (1994). While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability. Id. 

In conclusion, the Board refers the issues of a TDIU and an initial rating for bilateral hearing loss to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b)(1). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must send a VCAA notice letter to the Veteran notifying him of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim on appeal, either on a schedular or extra-schedular basis. This notice must indicate what information or evidence the Veteran should provide, and of what information or evidence VA will attempt to obtain on his behalf. See 38 U.S.C.A. § 5103(a) and 38 C.F.R. 3.159(b). This letter must also comply with the Court case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). Specifically, this letter must advise him concerning the elements of a disability rating and an effective date. Finally, this letter must include (1) a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability);and (2) a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits). 

2. The RO/AMC must request the Veteran to identify all records of VA and non-VA health care providers who have treated his service-connected disorders, as well as  any medical or lay evidence reflecting his employability status. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each private health care provider or employer the Veteran identifies.

(b) All relevant VA records of treatment for his service-connected disorders dated from March 2007 to the present from the VA Medical Center (VAMC) in Houston, Texas must be secured. 

(c) The Veteran must also be advised that with respect to private medical evidence or employer evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

3. For purposes of entitlement to a TDIU, the RO/AMC must schedule the Veteran for a VA examination to determine if the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation. In making this determination, the examiner must NOT consider the effect of any nonservice-connected disabilities and advancing age (60). 

    (a) The examiner must review the claims folder, and;

(b) The examiner is advised that the Veteran alleges that he is unemployable due to his service-connected bilateral hearing loss disability. He maintains that he is almost deaf in the left ear, and that day to day conversation is difficult. He is not able to hear his spouse, the phone, or the TV without his hearing aids. Earlier VA orthopedic consults dated in October and November of 2003 noted that the Veteran's service-connected knee disabilities were impacting his ability to work. The Veteran has worked as a painter and truck driver in the past. 
 
4. After completion of the above development, IF THE VETERAN STILL DOES NOT SATISFY THE THRESHOLD MINIMUM PERCENTAGE RATING REQUIREMENTS FOR A TDIU under 38 C.F.R. § 4.16(a), the RO/AMC MUST SUBMIT the claims for TDIU and an initial rating for bilateral hearing loss to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extra-schedular evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b). 

THE RO/AMC IS ADVISED THAT IT MUST CONSIDER BOTH 38 C.F.R. §§ 3.321(b)(1) AND 4.16(b):

Under 38 C.F.R. § 3.321(b)(1), TDIU is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disabilities. Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.

Under 38 C.F.R. § 4.16(b), TDIU requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities. See VAOPGCPREC 6-96. Under 38 C.F.R. § 4.16(b), all of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment, and all other factors having a bearing on his employability (or lack thereof) should be considered. 

THE EXTRA-SCHEDULAR EVALUATION MUST ADDRESS BOTH 38 C.F.R. § 4.16(B) AND 38 C.F.R. § 3.321(B). 

5. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate the TDIU and increased rating for bilateral hearing loss claims on both a schedular basis and an extra-schedular basis under 38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b). If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

